PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/695,567
Filing Date: 26 November 20119
Appellant(s): Danfoss Power Electronics A/S
__________________
Marina F Cumingham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 June 2022.

(1) Status of Claims on Appeal
a. 	Claims 1-15, 17, 21-24 are rejected.
(2) Grounds of Rejection to be Reviewed on Appeal
The following grounds of rejection set forth in the Office action dated 24 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claim(s) 1-8, 10-15, 17, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Schnetzka (US 2009/0109713).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Schnetzka (US 2009/0109713) and Bauer (US 2013/0169345).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Schnetzka (US 2009/0109713) and Mari (US 2009/0079191).
(3) Response to Arguments
The appellant is claiming in independent claim 1 a power electronic device (frequency converter 1) comprising an input (grid connection l1, l2, l3) which is connected to an over-current-protection device arrangement (3) and a DC-link (rail 7/8), wherein the DC-link comprises a series connection of at least two DC-link capacitors (CDC), wherein fault detecting means (14) are provided detecting an imbalance between the DC-link capacitors or an overload of at least one of the DC-link capacitors (¶7 “fault detecting means are provided detecting an imbalance between the DC-link capacitors or an overload of at least one of the DC-link capacitors”), wherein the fault detecting means control maximum current inducing means (13)  connected to the DC-link, wherein the over-current- protection device (fuse 3) is configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device (¶23 “In an embodiment of the invention the maximum current inducing means together with or without existing load establish a sufficient current flow to activate the overcurrent protection arrangement. This can be achieved, for example, in that the maximum current inducing means establish a low impedance connection, in particular a short-circuit downstream the passive rectifier.”), wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated (the short circuit between the two DC busses causes the fuse to action out or blow, interrupting power flowing to the circuit), and wherein the input is configured such that during operation of the power electronic device, power flows through the input, when not interrupted (under normal operation, the fuse acts as a wire), before flowing into the DC-link.
For ease of reference the rejection shall be repeated here:
As to claim 1,  Tao (see image with item matching below) discloses a power electronic device comprising an input which is connected to an over-current-protection device arrangement and a DC-link, wherein the DC-link comprises a series connection of at least two DC-link capacitors, wherein fault detecting means are provided detecting an imbalance between the DC-link capacitors or an overload of at least one of the DC-link capacitors, wherein the fault detecting means control maximum current inducing means connected to the DC-link. 
Tao does not disclose wherein the over-current- protection device is configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device, wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated, and wherein the input is configured such that during operation of the power electronic device, power flows through the input, when not interrupted, before flowing into the DC-link.



    PNG
    media_image2.png
    310
    656
    media_image2.png
    Greyscale

Schnetzka teaches wherein the over-current- protection device is configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device (a fuse will blow only when sufficient current flows for a long enough period of time, which would occur after the DC buses short), wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated (Fig. 10, Fuse 10), and wherein the input is configured such that during operation of the power electronic device, power flows through the input, when not interrupted, before flowing into the DC-link (the fuse is in series with the rectifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use fuses as disclosed in Schnetzka to prevent large currents from overheating the device.  
In order to clarify the office’s position further, it shall be stated how the office views the combination.  First, a visual comparison of the secondary reference (Schnetzka) compared to appellant’s Figure 1 will be provided below.

    PNG
    media_image3.png
    779
    755
    media_image3.png
    Greyscale

Like the primary reference, the secondary reference teaches a 3 phase power input coming into a rectifier, with a DC bus before being fed to an inverter outputting 3 phase power.  The difference between the primary and secondary reference is a fuse between the input line and the rectifier, which the primary reference lacks.  There provides an expected advantage of having a fuse, which would be to protect from large currents damaging the power electronics.  
Rephrased simply, the combination simply takes the expected advantage of Schnetzka’s fuses, and places it in the device of Tao.  More formally, the combination teaches a power electronic device comprising an input (Tao, L1, L2,L3)  which is connected to an over-current-protection device (Schnetzka, Fuse 10) arrangement and a DC-link (Tao Rail 7/8), wherein the DC-link comprises a series connection of at least two DC-link capacitors (62,64), wherein fault detecting means (Tao, 14) are provided detecting an imbalance between the DC-link capacitors or an overload of at least one of the DC-link capacitors (¶23 “The protection circuit 86 includes a detection circuit 88 operable to identify a fault condition in/across the capacitors 62, 64 and an action circuit 90 operable to initiate a protection scheme for the ASD circuit 46 responsive to a fault condition for the capacitors 62, 64. More specifically, the detection circuit 88 monitors a voltage and/or current across each of the capacitors 62, 64 in order to detect the presence of a short circuit, while the action circuit 90 functions to short circuit the DC link 58 upon detection of a short circuit, according to one of various components and/or control schemes utilized in the ASD circuit 46.”), wherein the fault detecting means control maximum current inducing means connected to the DC-link, wherein the over-current- protection device (Schnetzka, 10) is configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device, wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated, and wherein the input is configured such that during operation of the power electronic device, power flows through the input, when not interrupted, before flowing into the DC-link. 
Since that is hard to visualize, an image showing the combination compared to appellant’s Fig. 1 is shown below.

    PNG
    media_image4.png
    696
    836
    media_image4.png
    Greyscale

Appellant argues that the combination does not teach “an over-current protection device configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device, wherein the over-current protection device interrupts power flowing through the input when the over-current protection device is activated.  
First appellant argues that the combination is not obvious.  Examiner respectfully disagrees.  Per MPEP §2144(II) “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”.  Note that the fuse provides an expected advantage of protecting the circuit when large currents flow through this.  The expected advantage provides a reason to combine the references and makes the combination obvious. 
As to the remarks regarding the brake chopper, examiner respectfully disagrees with the appellants assertion that “the DC link energy is safely diverted to a brake chopper 74 to discharge the DC link capacitors to prevent damage”.  Though that is a way for the system to discharge the capacitors, it is not the only way.  Recall that a short effectively removes all items in parallel from the circuit.  When item 90 activates, the combination’s current flows from the +DC bus to the -DC bus as shown by the dashed arrows in the figure below.

    PNG
    media_image5.png
    315
    854
    media_image5.png
    Greyscale

As can be seen, the short means that no other item receives energy, including the break chopper.  Note that the short circuit greatly reduces the resistance of the circuit, and causes a large current to flow from the input.  The large amount of current will blow the fuse and break the circuit. Therefore, the arguments regarding there never being a surge at the input fuse are not persuasive.  As such, the combination teaches “an over-current protection device configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device, wherein the over-current protection device interrupts power flowing through the input when the over-current protection device is activated.” 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER M NOVAK/Primary Examiner, Art Unit 2839                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839                                                                                                                                                                                                        
/JAMIE C NIESZ/2800 TQAS, Art Unit 2800                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.